
	
		II
		111th CONGRESS
		2d Session
		S. 3627
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2010
			Mr. Coburn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To ensure that United States global HIV/AIDS assistance
		  prioritizes saving lives by focusing on access to treatment.
	
	
		1.Short
			 titleThis Act may be cited as
			 the HIV/AIDS Save Lives First Act of
			 2010.
		2.Saving lives by
			 expanding access to HIV/AIDS treatment
			(a)Allocation of
			 fundsSubsection (c) of
			 section 403 of the United States Leadership Against HIV/AIDS, Tuberculosis, and
			 Malaria Act of 2003 (22 U.S.C. 7673(c)) is amended—
				(1)by redesignating paragraphs (1) through (5)
			 as subparagraphs (A) through (E), respectively, and moving such subparagraphs,
			 as so redesignated, 2 ems to the right;
				(2)by striking For each of the fiscal
			 years 2009 through 2013, more than half and inserting “For each fiscal
			 year—
					
						(1)not less than 75
				percent
						;
				(3)in subparagraph
			 (E), as redesignated by paragraph (1), by striking HIV/AIDS. and
			 inserting HIV/AIDS; and; and
				(4)by adding at the
			 end the following new paragraphs:
					
						(2)not less than 5
				percent of the amounts so appropriated shall be expended to expand the use of
				rapid HIV/AIDS testing, in furtherance of the requirement under subsection
				(d)(2); and
						(3)not less than 25
				percent of the amount allocated under paragraph (2) shall be expended for
				assistance to countries that have adopted a national policy of universal,
				routine, rapid HIV/AIDS diagnosis of all patients of publicly funded
				facilities, including pregnant women and
				newborns.
						.
				(b)Required
			 medical progressSubsection (d) of such section is amended to
			 read as follows:
				
					(d)Required
				medical progressThe President shall ensure that, by the end of
				fiscal year 2013—
						(1)antiretroviral
				treatment for HIV/AIDS and associated opportunistic infections or medical
				monitoring of HIV-seropositive people not in clinical need of retroviral
				treatment has been provided to no fewer than 5,000,000 people living in
				countries receiving funding under this Act;
						(2)no fewer than
				1,000,000,000 rapid tests for HIV/AIDS have been conducted on people living in
				countries receiving funding under this Act; and
						(3)every available
				intervention is provided to ensure that 100 percent of infants born to
				HIV-infected women in countries where funds are expended pursuant to this Act
				are born uninfected and remain uninfected for at least the first year after
				birth, as measured by 100 percent diagnosis of pregnant women for HIV infection
				and of newborns for HIV antibodies and 100 percent treatment for each such
				mother or child
				diagnosed.
						.
			(c)LimitationsSuch
			 section is further amended by adding at the end the following new
			 subsections:
				
					(e)Limitations on
				recipient fundingRecipients of funds appropriated pursuant to
				section 401—
						(1)may not spend
				more than 10 percent of such funds on administrative expenses; and
						(2)may not receive a
				treatment allocation exceeding an average of $500 annually per patient
				treated.
						(f)Limitation on
				administrative expensesNot more than 10 percent of the amounts
				appropriated pursuant to the authorization of appropriations under section 401
				in a fiscal year may be made available for administrative
				expenses.
					.
			
